department of the treasury exempt_organizations rulings and agreements employer_identification_number contact person - id number contact telephone number phone fax uil internal_revenue_service p o box room cincinnati oh release number release date date date legend x fund y scholarship z high school c university d school district dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program called y the purpose of x is to engage in charitable activities by enhancing access to higher education the purpose of y is to provide scholarships to certain academically-qualified students of z who are in need of financial assistance and who desire to i pursue a career in the health care field ii attend c or iii continue their studies in the field of art music literature science engineering or philosophy the number of scholarships and the amount of each scholarship varies depending upon the available funds the scholarship is renewable the scholarship program y is publicized by d in its student handbook in addition the guidance office of z distributes information about y and provides applications to interested students each year the trustees of x contact the scholarship selection committee as to the amount available for scholarships the annual selection committee is set forth in x’s organizing document and is comprised of x’s trustees the superintendent of d the principal of z and the guidance advisor for boys and the guidance advisor for girls the selection committee reviews the applications selects the scholarship recipients determines the number of scholarships that shall be awarded and determines the amount of each scholarship in making its selection the selection committee considers the following scholastic achievement financial need and educational goals all scholarships are awarded on an objective and non-discriminatory basis no scholarships may be awarded to any individuals who are related by blood adoption or marriage to any member of the selection committee or any disqualified_person of x as first cousin or nearer relative the trustees of x pay the scholarship proceeds directly to the educational_institution the recipient attends or desires to attend for the benefit of the recipient the trustees provide a letter to each educational_institution specifying that the educational institution’s acceptance of the scholarship proceeds constitutes the educational institution’s agreement to i refund any unearned portion of a scholarship if subsequent to the payment of a scholarship a scholarship recipient fails to meet any term or condition of y and ii the trustees if a scholarship recipient fails to meet any term or condition of y sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its g grant p process procedure includes an objective and nondiscriminatory ry selection ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the pia pp performed activities that the grants are intended to finance grantees g based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of attomey if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosures notice sanitized copy of letter
